DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021, 12/20/2021, 05/03/2022 and 06/30/2022 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Cioccio (US 2013/0270328).
Regarding claim 14, Di Cioccio teaches a hybrid bonding method for wafer-to-wafer or die-to-wafer or die-to-die or two substrates packaging in fig. 1, comprising: 
forming a cavity (refer to cavity before filling barrier line 8 and conductive 12) in a surface of a first substrate  (4) to be hybrid bonded; 
forming a conductive metal (12) in the cavity; 
planarizing the conductive metal to form a bonding surface (see fig. 1B); 
rinsing the bonding surface (see par. 78); 
activating the bonding surface; 
Di Cioccio does not teach after activating the bonding surface, cleaning the bonding surface to remove nanoparticles; and hybrid bonding the activated and cleaned bonding surface to a first surface of a second substrate (see par. 137 and 141 and fig. 3A-3D).
Thus it would have been obvious to having ordinary skills in the art before the invention was made to include after activating the bonding surface, cleaning the bonding surface to remove nanoparticles; and hybrid bonding the activated and cleaned bonding surface to a first surface of a second substrate as taught by fig. 3 in the teaching of fig. 1 of Di Cioccio in order to reactive bonding surfaces.
Regarding claim 15, Di Cioccio teaches all the limitations of claimed invention for the same reasons as set forth. Besides, Di Cioccio teaches annealing the hybrid bonded bonding surface at an elevated temperature (see par. 144).
Regarding claim 20, Di Cioccio teaches all the limitations of claimed invention for the same reasons as set forth. Besides, Di Cioccio teaches rinsing the bonding surface after planarizing the bonding surfaces comprises rinsing with deionized water (see par. 101 and 125).  
Regarding claim 21, Di Cioccio teaches all the limitations of claimed invention for the same reasons as set forth. Besides, Di Cioccio teaches cleaning the bonding surface to remove nanoparticles further comprises applying a cleaning solution containing at least one agent selected from the group consisting of an alkaline developer, hydrogen peroxide (refer to oxidizer in par. 93), tetra methyl ammonium hydroxide, an organic acid, and an inorganic acid (see par. 93).  
Regarding claim 22, Di Cioccio teaches all the limitations of claimed invention for the same reasons as set forth. Besides, Di Cioccio teaches a concentration or a pH of the agent is selected to dissolve 1-10 nanometer copper or metal particles in a selected amount of time without degrading the activated surface (see par. 101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0157333), and further in view of Di Cioccio (US 2013/0270328).
Regarding claim 1, Tsai teaches a method, comprising: 
preparing a surface for hybrid bonding, the hybrid bonding comprising direct bonding between dielectric materials and direct metal-to-metal bonding between conductive materials (see par. 16); 
activating the surface for the hybrid bonding (see par. 16 and 17); 
and hybrid bonding the surface to another surface.
Tsai does not teach after activating the surface, cleaning the surface to remove particles disposed at the surface.
Di Cioccio teaches the same field of an endeavor wherein reactivating the surface (see par. 137 and 141 and fig. 3).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include reactivating the surface as taught by Di Cioccio in the teaching of Tsai in order to eliminate any extra presence of particles due to the activating of the surfaces.
Regarding claim 2, Tsai and Di Cioccio teach all the limitations of claimed invention for the same reasons as set forth. Tsai does not teach preparing the surface for hybrid bonding comprises:
forming cavities in the surface;
forming a conductive metal in the cavities; and
planarizing the surface to provide a smooth oxide surface and conductive metal recesses. 
Di Cioccio teaches a detail of method of preparing the surface for hybrid bonding comprising:
forming cavities (refer to the cavities at metal layer 12) in the surface (4) (see fig. 1A);
forming a conductive metal (12) in the cavities; and
planarizing the surface to provide a smooth oxide surface (8) and conductive metal recesses (see fig. 1 and par. 38-39).
Thus, it would  have been obvious to one having ordinary skills in the art before the invention was made to include the claimed preparing the surface for hybrid bonding as taught by Di Cioccio in the teaching of Tsai so that the surface is sufficiently level which makes bonding takes place directly over all the surfaces when they are brought into contact (see par. 16).
Regarding claim 4, Tsai and Di Cioccio teach all the limitations of claimed invention for the same reasons as set forth. Besides, Tsai teaches activating the surface for the hybrid bonding further comprises plasma activating the surface  (see par. 17).
Regarding claim 5, Tsai and Di Cioccio teach all the limitations of claimed invention for the same reasons as set forth. Di Cioccio teaches cleaning the surface to remove particles comprises physically removing the particles (see par. 118).
Regarding claim 6, Tsai and Di Cioccio teach all the limitations of claimed invention for the same reasons as set forth. Besides, Di Cioccio teaches cleaning the surface to remove particles dissolving the particles (see par. 118).
Regarding claim 7, Tsai and Di Cioccio teach all the limitations of claimed invention for the same reasons as set forth. Besides, Di Cioccio teaches cleaning the surface to remove particles disposed at the surface further comprises applying an alkaline solution to remove the particles (see par. 118).
Regarding claim 8, Tsai and Di Cioccio teach all the limitations of claimed invention for the same reasons as set forth. Besides, Di Cioccio teaches a concentration or a pH of the alkaline solution is selected to dissolve 1-10 nanometer copper or metal particles in a selected amount of time without degrading the activated surface (see par. 101).
Regarding claim 10, Tsai and Di Cioccio teach all the limitations of claimed invention for the same reasons as set forth. 
Di Cioccio teaches cleaning the surface to remove particles disposed at the surface comprises applying a cleaning solution containing at least one agent selected from the group consisting of hydrogen peroxide, tetra methyl ammonium hydroxide, an organic acid, and an inorganic acid. (see par.93).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed method of claim 3. 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed method of claim 12. 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed hybrid bonding method of claim 16. Claims 17-18 include all the features of claim 16.
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an apparatus, comprising: “less than two extraneous metal nanoparticles on average per square micron of the bonding interface area” in combination of all of the limitations of claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818